Judgment and order reversed and new trialofdered, with costs to appellant to abide event,unless plaintiff within twenty days stipulates to reduce the verdict to the sum of eighty-seven dollars and fifty cents as of the date of the rendition thereof, in whichevent the judgment is modified accordingly, and as so modified is, together with the order, affirmed", without costs. All concurred, except Spring, J., who voted for reversal on the ground that -the verdict of the jury is contrary to and' against the weight of the evidence.